Citation Nr: 9905822	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-44 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for left and right foot 
drop, a right leg muscle disorder, bilateral leg pain, and a 
left foot disorder as secondary to a service connected lumbar 
disc disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1972.

This appeal arose from a September 1995 RO rating decision, 
which denied the veteran's claim of service connection for 
left and right foot drop, a right leg muscle disorder, 
bilateral leg pain, and a left foot disorder as secondary to 
his service connected lumbar disc disorder.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that his transient foot drop and pain to 
his lower extremities was aggravated or caused by his service 
connected lumbar disc disorder.  


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file(s).  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the weight of the evidence is against the 
veteran's claim of entitlement to service connection for left 
and right foot drop, a right leg muscle disorder, bilateral 
leg pain, and a left foot disorder as secondary to his 
service connected lumbar spine disorder. 


FINDING OF FACT

The veteran does not currently have a left or right foot 
drop, a right leg muscle disorder, bilateral leg pain or a 
left foot disability causally related to service or service-
connected disability.


CONCLUSION OF LAW

A left or right foot drop, a right leg muscle disorder, pain 
in both legs, and a left foot disability were not incurred or 
aggravated in service nor are they proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§1101, 1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well-grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit  v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury. 
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well-
grounded when three elements are satisfied with competent 
evidence.  See Savage v. Gober, 10 Vet. App. 488, (1997) and 
Caluza  v. Brown, 7 Vet. App. 498 (1995).  First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

For the limited purpose of determining whether a claim is 
well-grounded, the Board must accept evidentiary assertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).


BACKGROUND

The veteran's October 1967 entrance examination shows a pre-
service right ulna fracture and a pre-service boil on the 
veteran's foot.  The examination results listed no other 
abnormalities.

An August 1968 entry in the service medical records notes a 
complaint of pain in the right wrist.  A history of an old 
fracture of the right "fibula" in the distal third was 
noted.  The impression was mild osteitis secondary to old 
trauma.  

An April 1970 service medical report (SMR) shows that an X-
ray revealed a possible chipped fracture on the veteran's 
right toe as a result of a pipe that fell on his right foot.  

The veteran's complaint of back pain is revealed in a 
December 1971 SMR entry.  Upon examination, the veteran's 
back had full range of motion, with point tenderness over L4-
5 and S-1 area.  Straight leg raise was negative.  
Lumbosacral spine films showed minimal spondylolisthesis at 
the L5-S1 level with L5 being very slightly anterior in 
respect to the body of S1.  A spondylolysis was present at 
the L4-L5 level.  Changes were predominately noted on the 
right.  No bony lytic lesions were identified.  
Intervertebral disc spaces were fairly well maintained.  
Visualized elements of the sacrum appeared normal.  An 
additional December 1971 SMR entry indicated that the 
veteran's low back pain was intermittent over the previous 
two years.  The veteran's back was within normal limits upon 
examination.  An X-ray revealed spondylolysis of the L-5, 
with 1st degree spondylolisthesis.  The veteran was declared 
fit for duty.  

A March 1972 SMR entry of the veteran's complaint of right 
ankle notes a history of previous pain on the outer and inner 
sides of the veteran's right foot.  The veteran had not 
sustained a sprain or fracture within the past year.  It was 
noted his arch was weak and tender.  In March 1972, an 
examiner indicated that the veteran had an abnormal lumbar 
spine based on a review of a December 1971 X-rays and noted 
findings during that time.  An additional March 1972 SMR 
entry shows that the veteran's right ankle forward and 
plantar flexion were within normal limits.   The veteran's 
March 1972 separation examination did not reveal any 
abnormalities.

Service connection for spondylolisthesis, L5 on S1, was 
granted by an August 1972 rating action following a VA 
examination in July 1972.

A 1979 VA clinical record shows the claimant reported partial 
footdrop on the right.  Examination was negative, apart from 
decreased sensation to pin in the S1 distribution on the 
left.  In December 1979, the veteran reported he developed 
numbness from the waist to the toes after sitting for over 20 
to 25 minutes.  Clinical evaluation was negative.  A VA 
examination in January 1981 was negative for objective 
pathology on clinical examination.

Of record at the time of a July 1989 VA examination was a 
November 1988 VA outpatient report of the veteran's complaint 
of the development of some numbness to his legs.  Examination 
findings included discogenic disease L 4 -5 level, residuals 
- mild decreased flexion and area of hypesthesia outer aspect 
of left lower extremity as diagramed.  Reflexes were normal.  
Motor system was intact.  X-rays did not reveal 
spondylolisthesis.

At a December 1990 VA examination, the veteran reported pain 
in the back, leg and hip, mostly in the left hip and leg.  He 
also reported numbness and pain in the left foot.  During the 
clinical examination, it was noted that the veteran wore a 
back brace.  His left thigh measured 48 centimeters and the 
right thigh 48.5 centimeters in circumference.  The left calf 
measured 41.5 and the right calf 42.5 centimeters in 
circumference.  Deep tendon patellar reflexes were 2+ 
bilaterally and 1+ bilaterally at the Achilles.  The veteran 
walked without a limp or a cane and that sensory examination 
of the veteran was normal to the right leg; there was 
decreased sensation to pinprick lateral aspect of the thigh 
and lower extremities.  Babinski's was downgoing.  Straight 
leg raising was eighty degrees bilaterally.  Heel to toe 
walking was normal bilaterally.  An X-ray was interpreted to 
show evidence of a laminar defect at L5 with only slight 
forward slipping of L5 on S1.  The interspace at L4 - L5 was 
slightly narrow.  The others were maintained.  There was a 
mild spurring in the lower thoracic region.  Sacroiliac 
joints were clear.  The radiologist's diagnosis was 
spondylolysis, L5, mild degenerative change and no real 
changes from July 1989.  Diagnosis was degenerative disc 
disease, lumbosacral spine.

Private medical treatment reports from January 1992 to March 
1992 reflect the veteran's treatment for chronic low back 
pain and radiating pain to the right leg resulting from 
lifting equipment while at work in January 1992.  Examination 
of the veteran's lower extremities two days after his job 
related injury revealed no neurological deficits except for 
slight decrease of "prick" sensation of left leg.  
Decreased lower extremity range of motion was found in March 
1992.  In March 1992, the veteran reported a history of 
"many" years of low back aching, occasionally to posterior 
of left leg, with weakness of the left foot "'foot drop'-
dragging foot going upstairs."  Clinical examination 
disclosed little, if any, pathology.  Assessment was findings 
consistent with musculoskeletal back strain post twisting 
with eccentric load to lumbosacral paraspinal muscles and 
ligaments, improved.

April and July 1992 letters from a private chiropractor 
referenced the veteran's January 1992 work related injury, 
which the examiner opined caused an aggravation of his lower 
back pain and caused radiating pain, mostly to his left foot.

VA outpatient treatment reports from February 1992 to 
December 1993 reveal treatment associated with the veteran's 
complaints of low back pain and rediating pain to the lower 
extremities.  The February 1992 entry notes the veteran's 
complaint of low back pain and left lower extremity pain 
aggravated by a job-related injury incurred in January 1992 
while he was carrying a suitcase and books.  A December 1992 
magnetic resonance imaging (MRI) revealed a bulging disk in 
L5.  October 1993 through December 1993 treatment reports 
show the veteran's complaint of increased low back pain 
radiating down his right leg.      

During a January 1994 VA examination the veteran complained 
of radiating pain to both lower extremities, especially to 
his left lower extremity to the left foot, with tingling and 
numbness of the left thigh and the foot, usually after 
prolonged sitting in one position.  No history of weakness in 
the lower extremities was reported.  Objective findings did 
not disclose relevant pathology, apart from decreased 
sensation of the third, fourth and fifth toes as well as the 
lateral border of the feet.    Diagnostic findings included 
bilateral L5-S1 radiculopathy secondary to lumbar disc 
disease.       

The record contains private medical treatment reports 
associated with the veteran's complaints of low back pain and 
rediating pain to the lower extremities from May 1994 through 
December 1994.  A May 1994 private medical report indicated 
that the veteran had fallen down a flight of steps while at 
work.  Examination at that time revealed no evidence of 
cervical radiculopathy, chronic musculoskeletal lower back 
pain.  The examiner further noted that he was unable to 
identify weakness of the right foot or ankle.  An August 1994 
entry indicates eversion of the veteran's foot caused pain 
dorsal lateral foot, plantar lateral foot and medial heel.  
The veteran complained of pain when stepping out of his truck 
onto his left foot.  The examiner indicated "rule out" 
tarsal tunnel; intermittent chronic sciatica and low back 
pain.  In December 1994, it was noted there was some 
improvement in the left foot pain and left plantar fasciitis, 
[illegible] neuritis and radiculopathy.

A May 1994 statement from D. Gonzales, indicated he had seen 
the veteran stumble and loose his balance "almost falling" 
on at least a half dozen occasions.  A July 1994 statement 
from K.H. discloses that the veteran had reported pain and 
discomfort to with his back and difficulty walking to this 
individual.  The statement further indicated the veteran had 
been observed to walk with a cane and stumble.

An October 1994 report from a private examiner attributed the 
veteran's May 1994 injury to a transient drop-foot problem.  
The examiner referenced a November 1993 letter from a private 
medical facility wherein it is inferred that the veteran 
started having an apparent transient drop type situation 
where his toes would drag and catch prior to the veteran's 
May 1994 industrial injury.  A copy of this letter could not 
be found in the record.  

During the October 1994 examination, the veteran complained 
of left leg pain that went laterally down to the ankle and 
numbness.  The veteran also reported pain in his right foot 
when stepping down on the ball of his foot.  The veteran 
further reported that, prior to the May 1994 fall, daily 
episodes of foot drop foot occurred mainly on the left.  
Examination of the veteran's lower extremity reflexes 
revealed tenderness in the lower lumbar region, with right 
sacroiliac tenderness and no sciatic notch tenderness.  Cram 
was negative.  In pertinent part, the examiner noted that a 
September 1994 X-ray of the veteran's lumbar spine from a 
private medical facility showed a fairly large transverse 
processes of L5.  There was a slight scoliosis convex to the 
right.  Lateral view showed fairly good bony consistency. In 
pertinent part, the examiner's noted impressions included 
chronic cervical and lumbar spine pain; transient foot drop 
of long duration, etiology not determined.  The examiner 
attributed his findings to the history of the injury, the 
veteran's complaints, findings on examination and a review of 
medical records, X-rays and a current MRI study.  The 
examiner further noted that the veteran had previous problems 
regarding his low back and problems with his transient drop 
foot, and that the etiology did not appear to have been well 
determined with the information he had.  The examiner's 
report concluded with a disclaimer which indicated that the 
examination of specific injuries or conditions, as outlined 
by the veteran, did not constitute a general medical 
examination.

A January 1995 MRI of the veteran coincident with a VA 
examination revealed slight desiccation of the L4-L5 and L5-
S1 interspaces that did not appear to be narrowing.  No other 
abnormalities were noted.   

The veteran then underwent a February 1995 VA examination of 
his reported left and right foot drop, right leg condition, 
pain to both legs and left foot condition secondary to L4-5 
disc disease. During this time the veteran reported transient 
episodes of weakness in his feet bilaterally with difficult 
dorsiflexion of the feet.  The veteran indicated that these 
difficulties would come on seconds at a time throughout the 
day.  The veteran reported that he was not experiencing 
symptoms of foot drop during the examination.  He further 
indicated a more problematic condition with prolonged 
standing.  The veteran denied knowledge of a right leg muscle 
condition, but did describe pain that radiated in the 
buttocks region bilaterally with prolonged standing. 

Bilateral X-rays of four or more views of the veteran's hips 
did not reveal evidence of recent fracture, dislocation or 
other bone or joint abnormality to either hip.  There was no 
evidence of effusion or other soft tissue abnormality and no 
degenerative joint disease.  A negative examination was 
indicated.  Upon examination the examiner did not find 
scoliosis, paraspinal spasm or tenderness on palpation of the 
lumbar or sacral spinous processes.  Examination of the 
cervical spine and lumbar spine revealed full range of motion 
without tenderness.  Examination of the veteran's hips and 
knees revealed full, painless range of motion bilaterally.  
There was no evidence of muscle wasting, either in the 
quadriceps or in the lower extremities.  There was no 
evidence of synovitis of the knees and no evidence of 
ligamentous instability.

Neurological findings indicated deep tendon reflexes at 2 + 
and symmetric in the upper and lower extremities.  Babinski's 
were absent.  Strength was at 5/5 proximally and distally in 
the upper and lower extremities.  There was no evidence of a 
foot drop, with good strength for both plantar flexion and 
dorsiflexion of both feet.  The veteran's gait appeared to be 
intact with no evidence of an antalgic gait and no 
unsteadiness of the veteran's gait.  The veteran was able to 
ambulate on his toes and heels without difficulty.  The VA 
examiner's February 1995 diagnoses revealed no evidence of 
foot drop; no evidence of a right leg condition; lumbosacral 
strain; cervical strain and arthralgia hips.  

In March 1997, the veteran underwent a VA neurological and 
orthopedic examination in connection with his service 
connected disorder.  The examiner noted the veteran's report 
of footdrop, pain, and decreased sensation and the diagnostic 
results of VA examinations on December 1990, January 1994 and 
February 1995.  The examiner noted the veteran complaints of 
chronic, dull ache of variable intensity, the development of 
sharp, stabbing intermittent pain associated with walking, 
muscle spasms, numbness and tingling of the lower 
extremities, particularly around the lower leg and achilles' 
tendon area and difficulty more with his right than left foot 
resulting in occasional stumbling when going upstairs.  On 
examination, gait was without a limp.  There was moderate 
loss of lumbar lordosis with mild right paraspinous muscle 
spasm and tenderness.  Neurological examination showed 2+ 
deep tendon reflexes bilaterally at the patella and 1+ 
bilaterally at the Achilles.  Sensory examination findings, 
including all modalities, light touch, pinprick, position, 
and vibratory sense, were intact in both lower extremities.  
Heel and toe walking was normal bilaterally.  Squatting was 
normal.  Muscle strength showed that the veteran's hip 
flexors and extensors and hip adductors and abductors were 
5/5 bilaterally.  Knee flexors and extensors were 5/5 
bilaterally.  

The examiner's diagnosed degenerative disc disease of the 
lumbosacral spine without evidence of radiculopathy or 
neuropathy.  The examiner further noted that there was no 
evidence of a right or left foot drop disorder despite the 
veteran's reported history of occasional foot dragging while 
going upstairs; there was no evidence of muscle weakness in 
the lower extremities as determined by muscle testing; there 
was no evidence of sensory loss in the lower extremities to 
all modalities of testing and there was no evidence of 
malingering as the veteran's symptoms were intermittent in 
nature, and there were no current physical findings to 
substantiate them.


ANALYSIS

The Board first notes that service connection has been 
granted for a disability currently classified as L4-5 disc 
disease.  This type of disability may potentially produce 
radiculopathy leading to manifestations in the lower 
extremities.  The veteran originally styled his claim not as 
a claim for an increased rating based upon the already 
service connected disability, but as a claim for service 
connection for left and right foot drop, a right leg muscle 
disorder, bilateral leg pain, and a left foot disorder as 
secondary ("adjunct") to a service connected lumbar disc 
disorder.  The RO therefore developed the appellate issue as 
a claim for service connection for left and right foot drop, 
a right leg muscle disorder, bilateral leg pain, and a left 
foot disorder as secondary to a service connected lumbar disc 
disorder.  The Board notes that even had the RO taken the 
claim as one for an increased rating for the already service 
connected disability, there still would have existed an 
implicit question of whether there was competent evidence to 
confirm the claimed manifestations and to link them to the 
service connected disability.  Thus, the analysis would be 
the same whichever way the RO chose to style the claim.  
Therefore, the Board will address the claim as it has been 
developed.  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submits a claim that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).  Under 38 U.S.C.A. § 
5107(a), an applicant for benefits has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
Such a claim has been defined by the Court to be "one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible" in order 
meet the burden established in the statute. Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.   

With regard to the first element of a well grounded claim, 
the medical diagnosis of a current disability, a private 
examiner in 1994 diagnosed "transient" foot drop.  This 
presumably would be sufficient to satisfy this element of a 
well grounded claim as to a "foot drop."  Whether the 
claimant is obligated also to obtain a medical diagnosis of 
"a right leg muscle disorder, bilateral leg pain, and a left 
foot disorder" to well ground this particular claim with 
regard to these manifestations is unclear.  The Board would 
rule initially that the veteran has not satisfied the first 
element of a well grounded claim as to these manifestations 
as the record lacks a medical diagnosis of a current 
disability expressly accounting for these manifestations.

Even assuming that the record could be construed to show that 
the veteran has satisfied the first element of a well 
grounded claim as to all claimed manifestations, however, his 
claim would still fail to be well grounded because the record 
lacks competent evidence of a nexus between the currently 
claimed disabling manifestations and service or the service 
connected back disability.  Even the private physician 
confessed that the etiology of the foot drop was unclear.   
The most recent VA examinations have failed to objectively 
confirm the presence of the claimed manifestations.  Quite 
obviously, if they fail to show current disability, they also 
fail to show a nexus between the claimed disability and 
service or service connected disability.  

The Board has also considered whether the claimant could well 
ground his claim under the provisions of 38 C.F.R. 
§ 3.303(b).  In this case, however, while he is competent to 
describe manifestations perceptible to a lay party, he is not 
competent to provide medical evidence linking manifestations 
to an underlying disability that is itself not perceptible to 
a lay party.  The record in this case shows the service 
connected disability is not the type of condition perceptible 
to a lay party.  The same analysis would apply as to the 
statements from lay parties the veteran has submitted to 
support his claim.  They also would lack competence to 
provide the necessary "nexus" element of a well grounded 
claim.

In the alternative, even assuming that under some theory the 
claim could be deemed to be well grounded, perhaps as a claim 
for an increased rating, the Board would rule against the 
claim on the merits.  In this regard, the Board finds that 
all relevant medical records have been secured that would 
assist in this inquiry.  As is noted above, the October 1994 
private examiner's report provided a possible link between 
his reported transient left and right foot drop disorder and 
his service connected disorder.  Further, having obtained 
private medical records of treatment which included the 
veteran's complaints of radiating pain and numbness to the 
lower extremities and VA outpatient treatment reports, the 
veteran was afforded VA examinations in pertinent part in 
July 1989, December 1990, January 1994, January/February 1995 
and March 1997 in further fulfillment of the VA's duty to 
assist.  There is no indication that any further development 
of the record is warranted.  

This is a matter that ultimately turns upon what the 
competent medical evidence establishes as to objective 
manifestations and causation.  The Board is specifically 
tasked by law to weigh the probative value of medical 
evidence submitted.  See Van Slack v. Brown, 5 Vet. App. 499 
(1993); Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).   None of the examiners, private or VA, have 
linked the claimed manifestations to service or to service 
connected disability.  While the Board does not doubt that 
the appellant has brought the claim in good faith, his lay 
evidence alone, even in combination with other lay evidence, 
simply carries inadequate weight to establish both the 
presence of manifestations, and to link such manifestations 
to the service connected disability or service on this 
record.  The expressly negative findings on the two recent VA 
examinations are entitled to the greatest probative weight 
and thus the clear weight of the evidence is against the 
claim.  Under such circumstances, the benefit of the doubt 
doctrine is not for application.



 ORDER

Service connection for left and right foot drop, a right leg 
muscle disorder, bilateral leg pain, and a left foot 
disorder, as aggravated by a service-connected lumbar disc 
disorder, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -


